           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CARL E. DOTSON                                             PLAINTIFF

v.                      No. 4:18-cv-935-DPM

C. MONROE, Patrol Officer
Little Rock Police Department                           DEFENDANT

                               ORDER
     In light of Dotson’s change of address, the Court directs the Clerk
to send a copy of Monroe’s motion to dismiss and brief in support,
№ 16 & № 17, to Dotson’s new address. If Dotson wants to respond to
the motion, then he must do so by 5 April 2019.
     So Ordered.
                                __________________________
                                D.P. Marshall Jr.
                                United States District Judge

                                    13 March 2019
